—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied in part plaintiffs motion for a protective order. The court, “because of its obvious familiarity with the matter, has broad discretion to supervise the discovery process and was in the best position to determine what is material and necessary’ (Jackson v Dow Chem. Co., 214 AD2d 827, 828). In view of the allegations in the complaint, the court reasonably determined that the conduct and activities of plaintiff both outside and within the workplace during her employment were relevant to the defamation cause of action and the alleged injury to plaintiffs profession, reputation and standing in the community. The disclosure permitted by the court was properly limited to evidence “material and necessary in the * * * defense of’ that cause of action (CPLR 3101 [a]). The court also properly exercised its discretion in denying those parts of plaintiffs cross motions seeking disqualification of the law firm representing nonparty witness Lieutenant John P. McMenemy (see, Rich v Hackel, 205 AD2d 316, 317) and sanctions pursuant to 22 NYCRR part 130 (see, Scaccia v MacCurdy, 239 AD2d 942). (Appeal from Order of Supreme Court, Monroe County, Affronti, J. — Discovery.) Present — Green, J. P., Lawton, Pigott, Jr., Scudder and Callahan, JJ.